FILED
                            NOT FOR PUBLICATION                              JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30108

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00013-RFC

  v.
                                                 MEMORANDUM *
WILLIAM ALVIN WICK, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                  Richard F. Cebull, Chief District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       William Alvin Wick, Jr., appeals his guilty-plea conviction and the

360-month sentence imposed for aggravated sexual abuse, in violation of

18 U.S.C. §§ 1153(a) and 2241(a)(1). Pursuant to Anders v. California, 386 U.S.

738 (1967), Wick’s counsel has filed a brief stating there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. Wick has filed a pro se

supplemental brief challenging his conviction and sentence.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal as to the

defendant’s conviction. We dismiss the appeal of the sentence in light of the valid

appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      We decline to address Wick’s claims of ineffective assistance of counsel on

direct appeal as the record is insufficiently developed and his legal representation

was not so inadequate that it can be concluded at this point that he obviously was

denied his Sixth Amendment right to counsel. See United States v. McKenna, 327

F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of counsel are

generally inappropriate on direct appeal.”).

      Counsel’s motion to withdraw is GRANTED.

      The conviction is AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                          2                                    10-30108